Exhibit Consent of Independent Registered Public Accounting Firm The Board of Directors First Bancorp: We consent to the use of our report dated March 5, 2008, in this Registration Statement on Form S-8, with respect to the consolidated financial statements of First Bancorp and its subsidiaries as of December 31, 2007 and 2006 and for each of the years in the three-year period ended December 31, 2007, which is included in the Annual Report of First Bancorp as filed on Form 10-K and is incorporated herein by reference. /s/ Elliott Davis, PLLC Greenville,
